Exhibit 10.16

 

Sunoco Partners LLC

Executive Compensation Summary Sheet

for 2009

 

The table below presents 2009 summary information for named executive officers
of Sunoco Partners LLC, with regard to: base salary.

 

2009 EXECUTIVE COMPENSATION1

 

Name and Title

   2009 Base Salary
($)

Deborah M. Fretz

President and Chief Executive Officer

   $ 515,000

Neal E. Murphy.

Vice President and Chief Financial Officer

   $ 306,400

Christopher W. Keene

Vice President, Business Development

   $ 272,300

Bruce D. Davis, Jr.

Vice President, General Counsel & Secretary

   $ 279,400

David A. Justin

Vice President, Eastern Operations

   $ 271,700

 

Note to table:

 

(1) The base salaries shown in the foregoing table were approved at the
January 28, 2009 meeting of the Compensation Committee of the Board of Directors
of Sunoco Partners LLC.